         Case 5:18-cv-04050-DDC-JPO Document 40 Filed 07/26/19 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF KANSAS

KELLY WHITE, Individually, as Administrator,
                                          )
Of the Estate of Dominique T. White, deceased,
                                          )
And as Next Friend of minor grandchildren )
TUW, JSW, JKW, NCW,                       )
               Plaintiff,                 ) Case No. 18-4050 DDC/JPO
v.                                        )
                                          )
CITY OF TOPEKA, KANSAS, TOPEKA            )
POLICE OFFICER MICHAEL CRUSE,             )
OFFICER JUSTIN MACKEY and JOHN DOE        )
OFFICERS 1-5,                             )
            Defendants.                   )
____________________________________________________________________

                                           NOTICE OF SERVICE

          Defendant City of Topeka hereby notifies the Court that on July 23, 2019, responsive to

Plaintiff’s First Set of Requests for Production on Plaintiffs, a flash drive containing audio and

video recordings was mailed to Plaintiffs.

                                                 Respectfully Submitted,

                                                 CITY OF TOPEKA

                                                 BY:    /s/ Shelly Starr
                                                        Mary R. (Shelly) Starr #12986
                                                        Nicholas H. Jefferson, #25530
                                                        Assistant City Attorney
                                                        Legal Department
                                                        215 SE 7th Street, Room 353
                                                        Topeka, Kansas 66603
                                                        (785) 368-3883; (785) 368-3901 (fax)
                                                        sstarr@topeka.org
                                                        njefferson@topeka.org
                                                        Attorneys for Defendant City of Topeka




White v. City of Topeka, et al                                                      Page 1 of 2
Case No. 18-4050
Notice of Service of RFP audio and video
         Case 5:18-cv-04050-DDC-JPO Document 40 Filed 07/26/19 Page 2 of 2




                                           CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of July, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
to Riche E. Bailey, Andrew M. Stroth, Carlton Odim, J. Steven Pigg, and David Cooper.


                                                   /s/ Shelly Starr
                                                   Mary R. (Shelly) Starr




White v. City of Topeka, et al                                                       Page 2 of 2
Case No. 18-4050
Notice of Service of RFP audio and video
